Exhibit 10.1

 

ENERNOC, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The Board of Directors of EnerNOC, Inc. (the “Company”) has approved the
following policy which establishes compensation to be paid to non-employee
directors of the Company, to provide an inducement to obtain and retain the
services of qualified persons to serve as members of the Company’s Board of
Directors.  Each such director will receive as compensation for his or her
services (i) an equity grant upon his or her initial appointment or election to
the Board of Directors of the Company and (ii) an annual fee payable in cash
and/or stock, all as further set forth herein.

 

Applicable Persons

 

This Policy shall apply to each director of the Company who (a) is not an
employee of the Company or any Affiliate, (b) is not associated with the
Company’s principal stockholders, and (c) does not receive compensation as a
consultant to the Company or any Affiliate unless such compensation is received
solely for services provided as a member of the Scientific Advisory Board (each,
an “Outside Director”).  Affiliate shall mean a corporation which is a direct or
indirect parent or subsidiary of the Company, as determined pursuant to
Section 424 of the Internal Revenue Code of 1986, as amended.

 

Equity Grant Upon Initial Appointment or Election as a Director

 

Number of Shares

 

Each new Outside Director on the date of his or her initial appointment or
election to the Board of Directors, shall be granted such number of restricted
shares of the Company’s common stock and/or a non-qualified stock option to
purchase such number of shares of the Company’s common stock as determined by
the Compensation Committee of the Board of Directors (the “Compensation
Committee) on the date of grant in accordance with the “value transfer” model,
as further described in the “Compensation Discussion and Analysis” of the
Company’s proxy statement for the 2010 annual meeting of stockholders.

 

Vesting Provision

 

The restricted shares and options vest over a three-year period, at a rate of
8.33% per quarter.

 

Exercise Price and Term of Option

 

Each option granted shall have an exercise price per share equal to the Fair
Market Value (as defined in the Company’s then applicable stockholder approved
stock plan (the “Stock Plan”)) of the shares of common stock of the Company on
the date of grant of the option, have a term of seven (7) years and shall be
subject to the terms and conditions of the Stock Plan.  Each such option grant
shall be evidenced by the issuance of a non-qualified stock option agreement.

 

Effect on Stock Grants of Early Termination of Service

 

If an Outside Director:

 

a.                                       ceases to be a member of the Board of
Directors for any reason other than death or disability, all restricted shares
that remain subject to forfeiture provisions shall be immediately forfeited to
the Company; or

 

b.                                      ceases to be a member of the Board of
Directors by reason of his or her death or disability, all restricted shares
that remain subject to forfeiture provisions shall be immediately forfeited to
the Company; provided, however, that in the event such forfeiture provisions
lapse periodically, such provisions shall lapse to the extent of a pro rata
portion of the restricted shares subject to such grant through the date of his
or her death or disability as would have lapsed had he or she not died or become
disabled.

 

--------------------------------------------------------------------------------


 

Effect on Options of Early Termination of Service

 

If an Outside Director:

 

a.                                       ceases to be a member of the Board of
Directors for any reason other than death or disability, any then vested and
unexercised options granted to such Outside Director may be exercised by the
director within a period of three (3) months after the date the director ceases
to be a member of the Board of Directors and in no event later than the
expiration date of the option; or

 

b.                                      ceases to be a member of the Board of
Directors by reason of his or her death or disability, any then vested and
unexercised options granted to such director may be exercised by the director
(or by the director’s personal representative, or the director’s survivors)
within a period of one (1) year after the date the director ceases to be a
member of the Board of Directors and in no event later than the expiration date
of the option.

 

Annual Fee

 

Each Outside Director shall be compensated on an annual basis for providing
services to the Company and will receive each year he or she is in office:

 

·                  An equity award in the form of:

·                  a fully vested restricted stock award of the Company’s common
stock as determined by the Compensation Committee on the date of grant in
accordance with the “value transfer” model, as further described in the
“Compensation Discussion and Analysis” of the Company’s proxy statement for the
2010 annual meeting of stockholders; and/or

·                  a fully vested non-qualified stock option to purchase such
number of shares of the Company’s common stock as determined by the Compensation
Committee on the date of grant in accordance with the “value transfer” model, as
further described in the “Compensation Discussion and Analysis” of the Company’s
proxy statement for the 2010 annual meeting of stockholders.  Each such stock
option will terminate on the earlier of seven (7) years from the date of grant
or three (3) months after the recipient ceases to serve as a director, except in
the case of death or disability, in which event the option will terminate one
(1) year from the date of the director’s death or disability.  The exercise
price per share of these options will be equal to the Fair Market Value of the
shares of common stock of the Company on the date of grant of the option

·                  a $30,000 annual cash retainer paid in quarterly
installments, provided that if an Outside Director dies, resigns or is removed
during any quarter, he or she shall be entitled to a cash payment on a pro rata
basis through his or her last day of service; and

·                  a fee of $1,000 for each board meeting attended in person and
a fee of $500 for each board meeting attended by telephone or by other means of
communication.

 

Board Committee Compensation

 

The chairman and members of the Company’s audit, compensation and nominating and
governance committees will receive annual fees payable in quarterly installments
as follows:

 

 

 

Chairman

 

Other Members

 

Audit committee:

 

$

20,000

 

$

10,000

 

Compensation committee:

 

$

15,000

 

$

7,500

 

Nominating and Governance committee:

 

$

10,000

 

$

5,000

 

 

--------------------------------------------------------------------------------


 

Expenses

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors, Committees thereof or in connection with other Board
related business.

 

Amendments

 

The Board of Directors shall review this Policy from time to time to assess
whether any amendments in the type and amount of compensation provided herein
should be adjusted in order to fulfill the objectives of this Policy.

 

--------------------------------------------------------------------------------